Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 53-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riza (US 5,817,111).
Regarding claim 53, Riza discloses a method for passing a suture through tissue comprising: positioning a suture passer (Figure 11) in a surgical cavity (col. 1, lines 10-14), wherein the suture passer comprises a hollow tube (25), a suture retainer (40/36’)received in the hollow tube and configured to extend from and retract into a distal end of the hollow tube (Figures 11 and 14), a distal portion of the suture retainer comprising a first arm (36’) and a second end arm (46), the first arm extending distally of the second arm (Figures 11 and 14), a distal portion of the first arm comprising: a first surface portion (36b’) that faces distally and forms a blunt end of the distal portion of the first arm (Figure 11), a second surface portion (Figure 8 - unlabeled vertical wall between 36 and 38)  that faces distally and is angled relative to the first surface portion (some portions of the second surface portion are angled relative to the fist surface portion since both are rounded); and, passing the suture passer with the retained suture through the tissue (e.g. col. 7, lines 11-14).
Riza fails to disclose a recess as claimed for the Figure 11 embodiment.
Riza discloses in a second embodiment: a first arm having a recess (Figure 22 - see unlabeled recess formed by slots 36c’’ into which suture 48 is retained) formed by a proximally extending portion (proximally extending portions between slot 36d’’ and recesses 36c’’) that is configured to extend along a suture when the suture is located in the recess (Figure 22); and, retaining a suture with the suture passer by locating the suture in the recess of the distal portion of the first arm and preventing the suture from moving laterally with respect to the tube of the suture passer via the proximally extending portion (col. 9, lines 56-60).  Riza discloses that the recess and proximally extending portion is especially useful in snaring and retaining a suture (col. 10, lines 27-31).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the recess and proximally extending portion of the Figure 22 embodiment on the Figure 11 embodiment in order to improve snaring and retaining of a suture.  Such a modification to Figure 11 would require retaining a suture in the recess and preventing lateral movement as claimed as these steps are essential for use of the recess to capture a suture.  
Regarding claim 54, prior to retaining the suture, the suture retainer would be extended from the tube and the suture located between the first arm and the second arm (Figure 22).  
Regarding claim 55, the method further comprises retracting the suture retainer into the tube while pulling the suture proximally (col. 10, lines 24-25 - necessary when used as intended for capturing a suture).  
Regarding claim 56, the method further comprises extending the second arm laterally outwardly from the tube (e.g. Figure 11 or 22).  
Regarding claim 57, the method further comprises retaining the suture between a wall (unlabeled proximal wall of recess in Figure 22) of the recess and a distal facing portion (beveled tip of needle 25) of the hollow tube (as in Figure 21).  

Claims 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riza (US 5,817,111) in view of Saliman et al. (US 2009/0012538).
Regarding claims 58-60, Riza fails to disclose passing the suture through the claimed tissues.  Riza intends for the method to be used in any suitable arthroscopic or laparoscopic procedure requiring manipulation of sutures during tissue repair (col. 1, lines 10-13 and 33-40).
Saliman et al. teach that sutures can be used to repair a labrum, joint capsule or tissue in the hip during arthroscopic or laparoscopic surgery (¶[0182]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Saliman et al. to have used the method of Riza to pass the suture through a labrum, joint capsule or tissue in the hip as these tissues are known for requiring repair using sutures during arthroscopic or laparoscopic surgery.


Claims 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being upatentable over Chan (US 6,629,984) in view of Reimels et al. (US 5,910,148).
Regarding claims 70 and 72, Chan discloses a method for passing a suture through tissue comprising: positioning a suture passer (Figures 80-82) in a surgical cavity (col. 1, lines 17-22), wherein the suture passer comprises a tube (602) defined by a wall and a suture retainer (902/904) received in the tube and configured to extend at least partially out of the tube (Figure 82), wherein the tube has a distal portion (any distal portion beginning proximal of slot 650) that comprises a distal end of the tube and a cutaway (650) in a side of the wall, and a proximal portion of the cutaway comprises a retaining surface (proximal end of slot 650); retaining a suture between the retaining surface of the cutaway and a proximally facing portion (interior of hook 908) of a distal portion of the suture retainer (col. 27, lines 29-39), wherein a distal end of the suture retainer is distal to the retaining surface of the cutaway and proximal to the distal end of the tube (Figure 80).
Chan fails to explicitly disclose using the method to pass the suture passer with the retained suture through the tissue as claimed.  Chan discloses that the method is for use of a suture passer and hook retriever (col. 27, lines 9-10)
Reimels et al. teach that instruments having a sharpened needle a suture grasping structure near its end are known for passing sutures through tissue by either penetrating the tissue while holding the suture or by capturing and pulling a suture through the tissue (col. 1, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Chan to pass the suture passer with the retained suture through tissue as claimed since this is a known procedure performed by similar instruments as taught by Reimels et al.
Regarding claim 71, the method comprises retaining the suture comprises extending the suture retainer from the tube and retracting the suture retainer into the tube while pulling the suture proximally (col. 27, lines 29-39 of Chan).  

Claims 74-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being upatentable over Chan (US 6,629,984) in view of Reimels et al. (US 5,910,148) as applied to claim 70 above, and further in view of Saliman et al. (US 2009/0012538).
Regarding claims 74-76, Chan in view of Reimels et al. fails to disclose passing the suture through the claimed tissues.  Chan discloses that the invention is suitable for various laparoscopic or arthroscopic joint repairs (col. 4, lines 8-10; and elsewhere).
Saliman et al. teach that sutures can be used to repair a labrum, joint capsule or tissue in the hip during arthroscopic or laparoscopic surgery (¶[0182]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Saliman et al. to have used the method of Chan to pass the suture through a labrum, joint capsule or tissue in the hip as these tissues are known for requiring repair using sutures during arthroscopic or laparoscopic surgery.

Allowable Subject Matter
Claim 73 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771